Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The applicant’s make reference to a U.S. Application that appears to have matured into a U.S Patent.  Applicants should amend the specification by updating the status of the application by including the U.S Patent Number.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10074054. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are anticipated by claims of Patent No. 10074054.  
Specifically, claims 21, 23 are anticipated by claim 1 of Patent No. 10074054.
Claims 22, 24-28 are anticipated by claims 2-7 of Patent No. 10074054.
Claims 29, 31, 33 are anticipated by claims 8 of Patent No. 10074054.
Claims 30, 32, 34-36 are anticipated by claims 9-13 of Patent No. 10074054.
Claims 37, 39 are anticipated by claim 14 of Patent No. 10074054.
Claims 38, 40 are anticipated by claim 15 of Patent No. 10074054.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman et al (“Portfolio Allocation for Bayesian Optimization” 2011) disclose a system for optimizing performance of a machine learning system (Hoffman discloses algorithm 1), the system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform: identifying a first set of hyper-parameter values at which to evaluate an objective function relating values of hyper-parameters of the machine learning system to performance of the machine learning system  (Hoffman discloses the hedge algorithm that measures performance in Hoffman, section 3. Portfolio Strategies), the identifying performed at least in part by using a probabilistic model of the objective function(Hoffman discloses finding a hyper-geometric values in Hoffman, section 2.2 Acquisition Function); evaluating the objective function at the identified first set of hyper-parameter values, at least in part by executing the machine learning system when configured with the first set of hyper-parameter values  (The objective function is identified in Hoffman, section 2.1 Gaussian Processes, paragraph 1).
Marchant et al (“Bayesian Optimisation for Intelligent Environmental Monitoring” 2012) discloses and updating the probabilistic model of the objective function using the first value to obtain an updated probabilistic model of the objective function (Marchant discloses an iterative Bayesian optimization where the location updates the objective function from which the probabilistic model is derived in Marchant, section III. 




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/            Primary Examiner, Art Unit 2127